       Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 1 of 18
                                                                           fusncsnNY
                                                                           lnocuMENT
UNITED STATES DISTRICT COURT                                                . ~:LECTRONICALL Y FILED
SOUTHERN DISTRICT OF NEW YORK                                             /' ;;;oc #:
---------------------------------------------------------------x          j j DATE J-cIL_E_D:___,..~-,-,-~-i,,__,~,-
UNITED STATES OF AMERICA,                                                 1_ _



                                   Government,                       19 CR. 490 (RMB)

                  - against -                                           ORDER

JEFFREY EPSTEIN,
                                   Defendant.
---------------------------------------------------------------x



         The Clerk is respectfully requested to docket the enclosed documents which were

discussed at today's bail hearing.


Dated: New York, New York
       July 15, 2019



                                                                   RICHARD M. BERMAN
                                                                        U.S.D.J.
                                        Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 2 of 18




                                                                           SORP HEARING                             page 1
                    ,

     L;;' "                            1    SUPREME COURT        NEW YORK COUNTY
                                            ____________________________________
                                            TRIAL TERM           PART 66         x
                                    2
                                            THE PEOPLE OF THE STATE OF NEW YORK: INDICTMENT #
                                    3                               .           .                      3012972010

                                    4
                                                       AGAINST
                                    5
                                            JEFFREY EPSTEIN
                                    6       ___________________Defendant;
                                                                 -----------------x SORA HEARING
                                    7
                                                                           111 Centre Street
                                   8                                    New York, New York 10013
                                                                          January 18, 2011
                                   9
                              ,
                              I

                              :10
                              I         '   B E FOR   E:
                              '11~
                                        ~                        HONORABLE RUTH PICKHOLZ
                              12                                    Justice of the Supreme Court
                              L.j!
                              13
                              14            A P PEA   RAN      C E 5: ..>:"J~
                              15   '.
                                            For the People:         CYRUS R. VANCE, JR., ESQ.,
                              16                                    New York County District Attorney
                               :.
                                   !
                                                                   .One Hogan Place'       .       .'
                              1:7                                   New York, New York 10013
                              .o.i~~
                                  i.                                BY: JENNIFER GAFFNEY,' ESQ.
                              .t8  i'.
                                                                    Assistant District Attorney
                              1;9
                                            For the Defense:        KIRKLAND & ELLI, LLP
                            ~, 20                                   153 East 53rd Street
                                                                    New York, New York 10022
                              21                                    BY: JAY LEFKOWITZ ,ESQ ..
                                                                         SANDRA MUSUMECI, ESQ.
                              22
                              2~                                                         Vikki J. Benkel
                              24                                                         Senior Court Reporter
                             j';

                             ~~'.
                             25

                                                                                    Vikki J. Benkel.
                                                                            SeniOi Court Reporter




                                                                                                                             1   I

t.    "','..' ','       •
Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 3 of 18




                               SORA HEARING                           page 2

                  COURT CLERK:      This 'is number two on the calendar,
       matter of Jeffrey Epstein.
                  Your appearances please.
                  MS. GAFFNEY: ,Jennifer Gaffney for the People,
                  Good afternoon, Your Honor.
                  MR. LEFKOWITZ:        Jay, Lefkowi tz and Sandra Musumeci
       for Mr. Epstein.
                 THE COURT:      Mr. Epstein is not here.
                  MR. LEFKOWITZ:        That's correct.
                 ,THE COURT;     Are you wai ving hi s appearance?
                  MR. LEOOWITZ:         Yes ~
                  MS. GAFFNEY:       Your Honor, thi sease    is on for a
       SORA hearing this afternoon.
                  The People did receive the board's recommendation
       of a Level Three.    However, we received the underlying
       information .from them and also had some contact with
       Florida, and we don't believe that we can rely on the entire
       probable cause affidavit.
                  I don't know if the board sent'that to you as
       well.
                  THE COURT:     I don't know why you cannot rely on
       it.
                  MS. GAFFNEY: , Because in Flori da of all of the
       victims in that probable cause affidavit, they actually only
       went forward on one case.          There was 'only an indictment for

                                   Vikki J. Benkel
                                 SeniOi Court Reporter
     Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 4 of 18




                                    SORft HEARING                          page 3


     1      one victim and that is what the defendant plead to.
     2                 So it is unlike      a   situation'where everythi'ng was
     3      indicted and then we get to sort of assess points for all of
     4      the victims, if it was part of a plea bargain.          They did not
     5      actually yhoose to go forward on any except for the one
     6      victim.
     7                 So under the board guidelines, the risk assessment
     8      interim guidelines, it actually says, you know, by way of
     9      contrast if an offender is not indicted for an offense, it
    10      is strong evidence that the offense did not occur and 1
    11      don't think --
    12                THE COURT:     Do you find that if somebody is not
    13      indicted it is strong evidence that it did not occur?
    14                 MS. GAFFNEY: '1 don't know that we can rely on it
    15      as clear and convincing evidence if the prosecutor's office
    16      never went forward on it. The prosecution said that the
    17      victims, although they spoke to the police early on, did not
    18      cooperate with them. So we don't have any follow up
    19      information.
    20                 THE COURT:    But the board found a Level Three.
    21                 I have to tell you, I am ali tt 1e overwhelmed
    22      because I have never seen the prosecutor's office do
    23      anything like this.     I have never seen it.       I had a case
    24      wi th one instance it was a mari ne who went to a bar, and 1
    25      wish I had the case before me, but he went to a bar and a 17
~
                                      Vikki J. Benkel
                                    SeniOi Court Reporter
Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 5 of 18




                              SOR,A HEARING                               page 4

       year old, he was an adult obviously, he was a Marine, a 17
       year old came up to him an~ one thing lead to another and he
       had sex with her and the People would not agree to a
       downward modification on that.
               ,.So I am a little overwhelmed here because I see --
       I mean 1 read everything here, I am just a little
       overwhelmed that the People are making this application.
                 '1 could cite many many, I have done many SORAs
       much less troubling than this one where the People would
       never make a downward argument like thi~.
                  MS. GAFFNEY:       I agree with Your Honor, it is
       incredibly unusual for us to make a downward argument.  I
                                                                           But
       the problem is the one thing that we have from the board is
       it seems to be in contradiction to their own guidelines
       which if ~omething was not indicted, you are not supposed to
       rely on it.
                 THE COURT:      They obviously took that into
       consideration.
                  MS. GAFFNEY:      And 1 tried to reach -- I reached
       the authorities in Florida to try to see if they had all the
       interview notes or other things that we can then
       subsequently rely on that might be considered clear and
       convi.ncing evidence, if they had interviewed these women on
       their own, and they never did.              No one was cooperative and
                                                                                   I
       they did not go forward on any of the cases and none of them
                                                                                   \   i
                                                                                   !
                                    Vi~ki J. Benkel .
                                 SeniOi Court Reporter
         Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 6 of 18




                                        SOR.A HEARING                           page 5


    0    1      were indicted.   So I don't know.
         2                 THE COURT:     And you spoke to the prosecutor?
         3                .MS. GAFFNEY:      The actual prosecutor 1eft the
         4      office.   I spoke to the prosecutor that took over the case.
         5                 THE COURT:     Maybe you can find the prosecutor that
         6      left the office.
         7                You have done more in other cases looking into it.
         8      I have never seen the prosecutor's office do this.        I have
         9      to tell you, I am shocked.
        10                MS. GAFFNEY: Right, but I spoke to the prosecutor
        11      that took over the case and.they don't have anything, any
        12      affidavits, any statements, any notes.
        13                 THE COURT: Why don't you speak to the prosecutor
        14      that did do the case, I am sure you could find that
        15      prosecutor.
        16                 MS. GAFFNEY:      I can find her, but based upon what
        17      the other prosecutor said, they did not speak to that
        18      prosecutor eitner.
        19                THE COURT:      You did not speak to the prosecutor
        20      yourself, you did .not speak to them, that is hearsay.          You
        21      did not speak to the prosecutor that handled the case,
        22                 MS. GAFFNEY: . That's right.
        23                 THE COURT:     I don't think you did much of an
        24      investigation here.
        25                 MS. GAFFNEY:       I mean I called the prosecutor.
I


    V                                        Vikki J. Benkel
                                          SeniOi Court Reporter
      Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 7 of 18




                                      SOR)) HEARING                           page 6


     1       Even though the first prosecutor left, presumably the
     2       prosecutor's office has the file.
     3                  THE COURT:     I would still call the prosecutor.
     4                  MS. GAFFNEY:      Anything from these women they would
     5       have forwarded it to us.
     6                  THE COURT:     I don't know that, I think you have to
     7       speak to the prosecutor.
     8                  But be that as it may, I hear your argument.
     9                  Anything else?
    10                  MS. GAFFNEY: I mean that is why I don't think we
    11       can, I don't think we are entitled to rely on this because
    12       they did not go forward.
    13                 THE COURT: The board made a reconmendation.
    14                  MS. GAFNEY:     Correct.
    15                  MS. MUSUMECI:        May I speak, Your Honor?
    16                  WE COURT-: Yes.
    17                  MS. MUSUMECI:       Good afternoon.
    18                  I would like to bring a few additional points to
    19       Your Honor's attention that don't come across in the board
    20       recommendation.
    21                  The.first is that Mr. Epstein is not a resident of
    22       New York, unlike most of these out of state, he has not
    23       changed his address and moved to New.York, he maintains a
    24       vacation home in New York.            His primary residence is the
    25       U.S. Virgin Islands.
     .'
U                                         Vikki J. Benkel
                                       Sen-iOi Court Reporter
           Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 8 of 18




                                          SORA HEARING                                   page   7


           1                 He is registered in the U.S. Virgin Islands, he
           2      has been since his release from jail.                He notifies'the
           3      Virgin Island authorities every time he leaves that
           4      jurisdiction.   Virgin Island authorities rated him at the
           5      lowest level of registration.
           6                 He also registered in Florida, which is the state
           7      of this particular offense, and the only reason that this
           8      conviction is even before Your Honor.
                                      "




           9                 The offense fot which he was convicted is not a
      10          registrable offense in New York.                He is only registrable
      11          here arguably because based on the provision of SORA that
      12          says if a, crime is registrable in the state of conviction,
      13          then it is registrable here in New York.                And the Florida
      14          authorities that consider~d that rated him at the lowest
      15          level of their SORA statute.
      16                    He additionally has a vacation home in New Mexico
      17          and is registered in New Mexico.                The New Mexican
      18          authorities when they considered his offenses, determined he
      19          need not register at all.        Nevertheless, he has voluntarily
      20          registered with New Mexico and maintains that registration.
      21                     Additionally, because of his possession of a
      22          vacation home in New York, he has been voluntarily
      23          registered with New York SOMU, the Sex Offender Monitoring
      24          Unit since May of this year.          He notifies them whenever he
      25          comes to travel to New York.          He never comes to New York for
      /'



(.j
                                             Vikki J. Benkel
                                          Senio; Gourl Reporter
        Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 9 of 18




                                       SOR,A HEARING                               page    8

        1      more than seven days or at least he has not since he has
        2      been registered.     He has no intention to ever be here for
        3      longer than a period of ten days.
        4                 Like I said, he does notify the authorities when
        5      he is here.   He fully understands the reason for voluntary
        6      registration, he wants to be compliant ~th               the Federal SORA
        7      law which requires wherever you own a property to register.
        8                 To require Mr. Epstein to register as a Level
        9      Three offender in New York would actually require him to
    10         come to New York more than he does normally, it would
    11         require him to come every 90 days and renew his
    12         registration.
    13                   .He is very di1;gent in regi steri ng ~ th N6VIfYork
V   14         authorities.'
    15                    All of the other jurisdictions that have
    16         considered his case have determined that he either not
    17         register at all or register at the lowest level, and he has
    18         been more than compliant ~th           all of those requirements.
    19                   Your Honor, we would join in the prosecutor's
    20         application.
    21                    THE COURT:    I am sure you would.
    22                    MS. MUSUMECI:      By way" of background, we have been
    23         in contact ~th     the prosecutor's office'on this matter since
    24         I believe certainly since Mr. Epstein got his notification,
    25         whi ch I bel ieve was in August.             We have met ~ th the
    ..
    '




                                          Vikki J. Benkel
                                        SeniOi Gourl Reporter
  Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 10 of 18




                                 SOR,A HEARING                        page 9

  1       prosecutor and provided numerous materials for the
  2       prosecutor to consider.     We have included in that a
  3       deposition from the detective who headed this investigation
  4      who acknowledged in a sworn deposition that the lead
  5       prosecutor who originally had the case, whose name I cannot
  6      pronounce, Lanna Belohlavek, I apologize for the
  7      mispronunciation, said to the detective after her
  8      investigation, there are no real victims here.
  9                 All of the alleged conduct that is cited in the
10       board's write up was commercial conduct.        All of the alleged
11       conduct the women went voluntarily, there are no allegations
12       of force certainly none.
13                 THE COURT: There was no ~llegation of force in
14       the marine either, who met a girl in a bar, a young girl 17,
15       there was no force there.
16                 MS. MUSUMECI: It is our understanding that the
17       prosecutor in Florida conducted a full investigation, .as
18       full as she was able with the cooperation afforded by these
19       complainants, and determined. that the only case that she
20       could present to the grand jury was this indictment for a
21       non registrable offense then
22                 THE COURT: But it is registrable here.
23                  I don't know what you mean non registrable
24       offense.
25                  MS. MUSUMECI:     Let .me explain, Your- Honor.
,...


                                    Vikki J. Benkel .
                                 SeniOi Courl Reporter
    Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 11 of 18




                                     SORA HEARING                       page lO

    1                 Mr. Epstein plead t9 two charges, one was an
    2       indictment which is an offense that is not registrable, it
    3       is a Florida indictment for --
    4                 THE COURT:     Then why does he have to register
    5      here?
    6                 MS. MUSUMECI:       It was a second offense that he
    7      plead to
    8                 THE COURT:     That is registrab 1e.
    9                 MS. MUSUMECI:       That is registrable.
10                    That offense was by information and that is the
11         on1y regi strab1e offense, that is what the DA's off; ce is
12         considering in doing their scoring.
13                    The indictment which was the only case that the
14         prosecutor even prosecuted through grand jury is not even a
15         registrable offense.
16                    THE COURT:     He plead guilty to a registrable
17         offense.
18                    MS. MUSUMECI:       Yes.
19                    THE COURT:     What did he plead guilty to?
20                    MS. GAFFNEY:      He plead guilty to the procuring a
21         person under 18 for prostitution.
22                   THE COURT: Procuring a person under 18 for
23         prqstitution.
24                    MS. GAFFNEY:      Right.
25                    THE COURT:     How old was she?
"
                                                                                  I
                                                                                  I   I
                                       Vikki J. Benkel
                                                                                  I
                                     Senio; Court Reporter
      Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 12 of 18
                                                                                             I
                                                                                              .".
                                                                                              ':)t~., I
                                                                                             ...          I




                                                                                                     \    I
                                       SOR.A HEARING                             page   11


      1                 MS. GAFFNEY:       It appears the first time they met
      2       she was either 16 or 17, then for the remainder of their                               j
                                                                                                     \
      3       relationship she was probably 17.
                                                                                                     J

      4                 THE COURT:     How long was their relationship?
      5                 MS. GAFFNEY:      She met, she gave him approximately                        II \'
                                                                                                     I




      6      15 massages, including with sexual contact, and ultimately
      7      when she is 17 had intercourse with him.
      8                 THE COURT:     She is a child.
      9                 MS. MUSUMECI:      Your Honor, I would note that under
     10      SORA it is clear that prostitution offenses are only
     11      registrable when in fact by clear and convincing evidence
     12      the women or victim is 17, is under 17.
     13                THE COURT: Well, she met him at 16, he procured
     14      her at 16 from what I read.
     15                MS. MUSUMECI: There is evidence we challenged.
     16                 THE COURT:     He plead guilty to that, didn't he?
     17                 MS. MUSUMECI:       He plead guilty to under 18, which
     18      is the law in Florida, which is a different standard than
     19      what the 1aN isin New York.             And there is no evi dence   I

                                                                                                     I '
     20      there. is no clear and convincing evidence as to her specific
     21      age at the time of the specific conduct.
     22                THE COURT: Well, the DA just told me she was most

     23      likely 17, she just said it on the record.
     24                MS. MUSUMECI: Your Honor, we agree that the
     25      evidence is that she was 17 on the one occasi on she had'
.0                                       Vikki J. Benkel
                                       SeniOi Courl Reporter
 Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 13 of 18




                                SOR.L1HEARING                          page   12


 1       consensual intercourse ~th          him and 17 is not registrable or
 2       criminal under New York law.
 3                 And the prostitution aspect of having intercourse
 4      ~th   a 17 year old is not registrable conduct.
 5                 THE COURT:     Why does he have to register here?
 6                 MS. GAFFNEY:       Because it is a register able
 7      offense in Florida, New York State board of examiners
 8                 THE COURT:     Recognizes it.
 9                 MS. GAFFNEY:       Recogni zes it, yes.
10                 THE COURT:     I have had many cases like that where
11      it was not registrable here but it was in the state where
12      the person came from and New York recognized that.
13                 MS. MUSUMECI:       Your Honor, we are not saying that
14      he should not register.        Mr. Epstein has already registered
15      and recognizes his duty to register.
16                THE COURT: I am glad of that, very glad of that~
17                 I am sorry he may have to come here every 90 days.
18                 He can give up his New York home if he does not
19      want to come every 90 days.
20                 Anythi ng 81 se?
21                 I rely on the board.
22                 MS. MUSUMECI:       Your Honor, we would reserve our
23      right to appeal Your Honor's ruling.
24                 THE COURT:     Of course; do so.
25                 MS. GAFFNEY:       For the record Your Honor, he is
                                                          I

..-



                                     Vikki J. Benkel
                                  SeniOi Courl Reporter
        Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 14 of 18




                                         SOR,A HEARING                               page   13


        1      going to be deemed a Level Three sex offender ~th                no
        2      designation, correct?
        3                   THE COURT:   Correct.
        4                   MS. MUSUMECI:     For purposes of the appeal I
        5      believe that Your Honor
        6                THE COURT: Give me the board's scoring.
        7                   The board has scored use of violence the least,
        8       10.
        9                   Sexual contact ~th         victim, 25.   I agree.
    10                      Number of victims, three or more.         He only plead
    11         guilty to one, but apparently there were more than one and I
    12         think the People concede that although they say it was not
    13          reliable.
~
    14                      Duration of offense, conduct with victim,
    15         continuing course of sexual misconduct, the People have told
    16         me it was continuing for 20 points.
    17                   Age of victim 11 through 16, he got 20 points for
    18          that, and she was 16 at the time.
    19                    Other victim characteristics, there was no mental
    20          disable or helplessness. I agree.                                                ,   I

    21                    Relationship ~th victim stranger, 20 points.
    22                      Age at first act of sexual misconduct, 20 or less.
    23          They scored him zero on that.
    24                    Number and nature of prior crimes, no history,
    25          they scored him five on that.
    "




                                            Vikki J. Blmkel
                                         SeniOi Court Reporter
    Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 15 of 18




                                    SOR.A HEARING                        page 14

    1                 Recency of prior offense less than three years,
   2       they gave him zero.
   3                  Drug or alcohol abuse history, they ~ave him zero.
   4                  Acceptance of responsibility, they gave him zero.
   5                  Conduct while confined, they gave him zero.
   6                  And supervision, they gave him zero.
   7                  Living employment situation, zero.
   8                  They gave him 130 points, which is the highest
   9       level, and I agree'~th      that.
  10                  MR. LEFKOWITZ:       If I could be heard for one
  11       moment.
  12                  It appears that th~ state board made its
  13       determination based on access to a police report in Florida,
  14                  The prosecutor, the lead prosecutor, the lead sex
  15       crimes pr~secutor in Palm Beach made a determination that
  16       the complainants and the police report itself was not
  17       credible and decided not to prosecute on the basis of all of
  18       that.
  19                  In addition, there has been through the course of
  20       the last few years some civil litigation, as you might
  21       imagine, involving these matters and we now have sworn
  22       testimony in evidence from the complainants themselves
-- 23      disclaiming much of what appears in the police report.
  24                  SO,   Your Honor, we would submit and this is not to
  25       make light in any way of the conduct what Mr. Epstein did or

                                       Vikki J. Benkel
                                    SeniOi Court Reporter
 Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 16 of 18




                                       SOR.A HEARING                           page 15

 1       what Mr. Epstein plead guilty to, but ~th                respect to
 2       everything and that is why Mr. Epstein voluntarily
 3       registered in New York even though there is a question about
 4      whether he has any obligation just as a jurisdictional
 5       matter, but Your Honor, ~th                respect to the appropriate
 6       level for him to register, we would submit Your Honor that
 7       the evidence simply does not.support the foundation of the
 8       state's determination.
 9                       THE COURT:    You have made a very clear record and
10       you have your right to appeal.
11                       I feel the board looked into all of this, made
12       their recommendation, found him to have 130 points and I see
13       no reason to disturb that.
14                       Thank you.
15
16            I, Vikki J. Benkel, a Senior Court Reporter in and for
17   the State of New York, do hereby certify that the foregoing
18   transcript is true and accurate to the best of my knowledge,
19   skill and ability.
20
                 \   .


21
22                                    Vi kki J. Benke 1
23
24
25

                                          Vikki J. Benkel
                                       Senio; Court Reporter
                  Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 17 of 18



                  SMART
                  Office of Sex Offender Sentencing, Monitoring,
                  Apprehending, Registering, and Tracking
                                                                           SEX OFFENDER MANAGEMENT
                                                                           ASSESSMENT               AND    PLANNING INITIATIVE
                                                                                                                       smart.gov!SOMAPI




SOMAPI Report Highlights
Adult Sex Offender Recidivism
Observed recidivism rates of sex offenders are
underestimates of actual reoffending.
                                                                                Measuring sex offender recidivism is
Sex crimes are one of the most underreported crimes
and are often unseen by anyone other than the victim                            difficult due to underreporting and different
and perpetrator. Low reporting levels make it extremely                         methods used in research studies. Studies
difficult to estimate actual sexual recidivism rates.                           with longer follow-up periods show that
Additionally, only a small portion of sex offenses
                                                                                recidivism increases over time. Furthermore,
reported to law enforcement result in the offender's
arrest. Therefore, it's generally recognized that observed                      different "types" of sex offenders have
recidivism rates are underestimates of the true reoffense                       different recidivism rates.
rates of sex offenders.

Sex offender recidivism is difficult to measure.
Recidivism rates are measured differently from one study                   Preparedness Canada) analyzed findings from 95 studies
to the next, with different results. Studies differ in how                 and found that sex offenders had an average overall
recidivism is defined (i.e., rearrest vs. reconviction), how               recidivism rate of 37 percent compared to an average
long offenders are followed and what types of offenders                    sexual recidivism rate of 14 percent, based on follow-up
are included (i.e., rapists vs. child molesters).                          periods of 5 to 6 years. This suggests that policies aimed at
                                                                           protecting the public from sex offender reoffense should
Recidivism rates of sex offenders range from 5 percent                     be concerned with the likelihood of any form of serious
after 3 years to 24 percent after 15 years.                                recidivism, not just sexual recidivism.
Relatively low rates are reported in studies using observed
sexual recidivism rates over follow-up periods shorter                      Female sex offenders reoffend at significantly lower
than 5 years. For example, a 2003 study (Langan, P.,                        rates than male offenders.
Schmitt, E., & Durose, M., "Recidivism of Sex Offenders                    Five- to six-year rates of sexual recidivism for female sex
Released From Prison in 1994," Bureau of Justice Statistics)               offenders may be as low as 1 to 3 percent. The empirical
found a sexual recidivism rate of about 5 percent using a                  evidence regarding the different recidivism rates of female
3-year follow-up period for a large sample of sex offenders                and male sex offenders suggests that intervention and
released from prison. Studies employing longer follow-up                   management practices need to differentiate between
periods consistently report higher rates of recidivism. For                female and male sex offenders, and that methods for
example, a 2004 study (Harris, A.J.R., & Hanson, R.K., "Sex                assessing risk of male sex offenders are unlikely to be
Offender Recidivism: A Simple Question," Public Safety                     accurate when applied to female sex offenders (Cortoni,
and Emergency Preparedness Canada) reported sexual                         F., Hanson, R.K., & Coache, M.E., "The recidivism rates
recidivism rates of 20 percent and 24 percent for a sample                 of female sex offenders are low: A Meta-Analysis," Sexual
of sex offenders based on a 10-year and 15-year follow-up                  Abuse: A Journal of Research and Treatment, 22; 2010).
period, respectively.
                                                                            Different types of sex offenders have different
Sex offenders - regardless of type - have higher                            recidivism rates.
rates of general recidivism than sexual recidivism.                         Research examining the recidivism of rapists and child
Recidivism studies have consistently found that adult sex                   molesters indicates that the highest observed recidivism
offenders have much higher rates of general reoffending                     rates are found among child molesters who offend against
than sexual reoffending. A 2004 study (Hanson, R.K., &                      boys. Comparatively lower recidivism rates are found
Morton-Bourgon, K., "Predictors of Sexual Recidivism: An                    for rapists, child molesters who victimize girls and incest
Updated Meta-Analysis," Public Safety and Emergency                         offenders.



The opinions, findings and conclusions or recommendations expressed in this summary are those of the authors and contributors and do not
necessarily represent the official position or policies of the SMART Office or the U.S. Department of Justice. For more information about SOMAPI
and this topic, visit www.smart.gov/SOMAPI.

                                                                                                                                        May 2017
               Case 1:19-cr-00490-RMB Document 14 Filed 07/15/19 Page 18 of 18
                                                 SS@MJIJD D8CU~H:N'ti
                                              US. v. Jeffrey Epstein, l 9-cr-490 (RMB)

                        ASSET SUMMARY -JUNE 30, 2019
                                                                                         -
                                                                               6/30/19
                                Asset                                           Value
     Cash                                                              $          56,547,773
 * Fixed Income                                                        $          14,304,679
 * Equities                                                            $         112,679,138
  * Hedoe Funds & Private Equity                                       $         194,986,301
 ** Properties
***   9 East 71 st Street, New York, NY 10021                           $         55,931,000
      49 Zorro Ranch Road, Stanley New Mexico 87056                     $         17,246,208
      358 El Brillo Wav, Palm Beach, FL 33480                           $         12,380,209
      22 Avenue Foch, Paris France 75116                                $          8,672,823
      Great St James Island No. 6A USVI 00802 (parcels A,B,C)           $         22,498,600
****  Little St James Island No. 68 USVI 00802 (parcels A,B,C)          $         63,874,223




    Total Assets                                                        $     559,120,954

    *   Values reflect oross numbers that are not net of tax

    ** All properties are valued at assessed values as per the most recent
       property tax bills

    *** Note the United States Attorney's office for the Southern District of New York
       has stated that the value of this home is $77,000,000 as compared to the
       market value shown above per the June 1, 2019 orooerty tax bill

    **** Note this property is valued at cost basis, however the assessment on
       the most recent tax bill is $4,857,500
